'Smith, J. (dissenting). This case has been decided •upon a question which was not raised or discussed in the brief's. It was argued by counsel for appellant that the method of vetoing, in toto, the bills referred to in section 15, Article 6, of the Constitution is entirely 'distinct and different from the method of disapproving, or vetoing, an item or items of a bill making appropriations of money, referred to in section 17 of article 6. It was •contended that section 17 conferred the right of vetoing items of an appropriation bill, without defining how that right was to be exercised, and that the provisions of section 15 could not be looked to for directions on that subject, because that section related tO' the approval or disapproval of bills in toto; and that therefore, the provisions of section 15, requiring notice of the 'disapproval of a bill to be given by public proclamation did not apply, when the veto power had been exercised as to items of an appropriation bill. It was not contended that the provisions of section 16 had been complied with. It was not urged that any proclamation had issued. It was only insisted, but very earnestly insisted, that no proclamation was necessary, under the circumstances of this case. This view was accepted by the member of the court, who wrote the opinion for the majority, and it occurs to us that this was the real question in the case. Upon the question of the necessity for a proclamation our views accord with those of the majority of the court. Section 15 of article 6 provides that when the Governor approves a bill he shall sign it. This signature is made the evidence of executive approval. If he disapproves a 'bill, while the Legislature is in session, he returns it with his objections to the House in which it originated. If the General Assembly by their adjournment prevent the return of the bill, and it does not meet with the approval of the Governor, he is required to file it, with his objections, in the office of the Secretary of State, 'and give notice thereof by public proclamation. The objections of ithe Governor are required to be filed with the bill, and his proclamation is issued as evidence of his 'disapproval. When these provisions have been complied with, the record is made which furnishes the evidence of the action of the Governor, and unless these provisions are complied with there is no such record as the Constitution contemplated should be made to evidence the executive action. It is not denied that if the Governor should disapprove a bill after the adjournment of the Legislature, he would have to give notice by public proclamation. This would be true even though the bill were an appropriation bill, which consisted of a single item. Then why should not a proclamation be necessary if one or more of several items were disapproved? There appears to be reason for this formality in the one case, which is not equally applicable to the other. We think the purpose of section 17 was to confer upon the Governor the power to disapprove any particular item or items of an appropriation bill, without rendering other parts thereof void, but this power, of course, should be exercised in the manner provided by the Constitution for 'approving or disapproving bills, and section 15 must be looked to for these directions. If this be true, then it must necessarily follow that where the General Assembly by its adjournment has prevented the return of the bill to the House in which it originated, the Governor must file the bill, with his objections, in the office of the Secretary of 'State and 'give notice by public proclamation, if he wishes to veto some item of it. Was a proclamation made? The majority has answered in the affirmative. But we submit this is ipse dixit. Cases cited in the majority opinion give no support to the view that the notation made ‘by the Governor on the bill is a proclamation, .and after ,a somewhat diligent search ¡of the authorities we have failed to find ¡any case .supporting that holding. Cases cited in the majority opinion deal with the question of the promulgation of proclamations. We have no such question ‘here. We insist that the Governor made no proclamation .and, therefore, none could have been promulgated. Section 15 deals with a subject of the highest importance and its provisions are necessarily mandatory. ¡The framers of the Constitution had some purpose in ¡mind in requiring the Governor to give notice by public proclamation. In this manner the Governor is allowed pro tanto to set aside the legislative will. The wisdom of according this right to the chief executive has been much debated in the making of Constitutions, .and the right is one which has not always been granted. And it is universally held that it is a right w-hidh, • when granted, must, be exercised within the time, .and in the manner, provided by the instrument granting it. It is not a right to be lightly exercised, but when exercised ¡there should be no doubt of that fact. A record should be made, and that record is the one the Constitution provides to preserve the evidence of its exercise, which under our Constitution is a public proclamation. Here the Governor wrote across the item under consideration the words “Vetoed and disapproved,” and a similar notation was made across the face of other items. If there was a proclamation this notation constitutes it, and it occurs to us that the statement of the proposition carries its own refutation. The Governor does not sign a bill or write anything on it for the purpose of disapproving it. The Constitution provides that if he approve a bill he shall sign it, but if he disapprove the bill, or any portion of it, he does not evidence that disapproval by marginal notations. He must mahe the record which the Constitution requires, i. e., a proel amation. Arkansas State Fair Assn. v. Hodges, 120 Ark. 131, 178 S. W. 939. Believing that this notation on the hill, for the making of which the Constitution contains no authority, is insufficient to meet the requirement that there be a public proclamation, and, believing that this notation would never he recognized ¡as a proclamation, in the lahsence of that label placed on it by the majority, we dissent from that holding. Justice Hart concurs.